People v Paulino (2018 NY Slip Op 04851)





People v Paulino


2018 NY Slip Op 04851


Decided on June 28, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2018

Friedman, J.P., Tom, Mazzarelli, Singh, JJ.


721/16 -2764/16 -4835/16 -4836/16 4995/15 7025B 7024A 7024 7023 7025C

[*1] The People of the State of New York, Respondent,
vMartin Paulino, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Megan DeMarco of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from judgments of the Supreme Court, New York County, rendered January 28, 2016 (Larry Stephen, J.), and January 23, 2017 (Jill Konviser, J.),
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
THIS CONSTITUTES THE DECISION AND ORDEROF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 28, 2018
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.